Citation Nr: 1545494	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with right lower extremity sciatica. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

4.  Entitlement to an increased initial rating for status post removal of mucoepidermoid carcinoma, rated as 100 percent disabling prior to January 1, 2007, and noncompensably disabling thereafter. 

5.  Entitlement to an initial rating in excess of 30 percent for asthma. 

6.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), rated as noncompensably disabling prior to May 7, 2009, and 10 percent disabling thereafter. 

7.  Entitlement to a compensable initial rating for eczematous dermatitis. 

8.  Entitlement to a compensable initial rating for pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

When this case was previously before the Board in February 2013, it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains VA treatment records received and dated after the most recent Supplemental Statement of the Case (SSOC), which was dated in January 2014.  These medical records demonstrate that the Veteran continued to receive additional VA treatment after the most recent adjudication.  The AOJ has not attempted to obtain additional VA treatment records since May 2015, suggesting that additional outstanding VA treatment records may exist.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran has submitted additional private medical records since the January 2014 SSOC.  On remand, the AOJ should address these records along with any other evidence received since the January 2014 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include those dated since May 14, 2015.

2.  Then, readjudicate the Veteran's claims, addressing all evidence (including VA and private treatment medical records) received since the January 2014 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




